DAUKSCH, Judge.
This is an appeal from a summary final judgment in a legal malpractice case. Ap-pellees failed to file a lis pendens against real property which was the subject of a lawsuit in which appellees were the lawyers for appellant. Had they filed the lis pendens perhaps a quiet title judgment would not have been rendered against appellant. It is alleged the lawyers were negligent. That is a question for the jury to decide — was there a legal duty (to properly represent Ard) which they breached (by not recording the lis pendens) which caused (was the alleged breach the cause) injury (was there an injury) to Ard? Jury questions are not decided by summary judgment.
The judgment is reversed and this cause remanded for trial.
REVERSED and REMANDED.
UPCHURCH and SHARP, JJ., concur.